Exhibit 10.47

AMENDMENT NO. 2 TO

THE MASTER TRUST AGREEMENT

WHEREAS, Dynegy Inc., Illinova Corporation, Illinova Generating Company and
Ameren Corporation entered into that certain Stock Purchase Agreement dated as
of February 2, 2004 (the “Agreement”) under which Ameren Corporation will
acquire all of the outstanding common and preferred stock of Illinois Power
Company owned by Illinova Corporation;

WHEREAS, as a result of the transaction contemplated under the Agreement, the
name of the plans formerly known as the Illinois Power Company Incentive Savings
Plan and the Illinois Power Company Incentive Savings Plan for Employees Covered
Under a Collective Bargaining Agreement will be changed to the Dynegy Midwest
Generation, Inc. 401(k) Savings Plan and the Dynegy Midwest Generation, Inc.
401(k) Savings Plan for Employees Covered Under a Collective Bargaining
Agreement, respectively, effective immediately prior to the “Closing Date” of
the Agreement, as such term is defined under Section 2.4 of the Agreement (the
“Closing Date”);

WHEREAS, pursuant to Article X of the Master Trust Agreement entered into
between Dynegy Inc. and Vanguard Fiduciary Trust Company and as subsequently
amended (the “Master Trust”), Dynegy Inc. may amend the Master Trust by delivery
of an instrument in writing to the Vanguard Fiduciary Trust Company;

NOW, THEREFORE, in consideration of the above premises, the Master Trust is
hereby amended as follows effective immediately prior to the Closing Date:

I.

The first WHEREAS clause of the Master Trust is hereby amended and restated to
provide as follows:

“WHEREAS, the Employer or an affiliate of the Employer has adopted and is
maintaining the Dynegy Inc. 401(k) Savings Plan, the Dynegy Midwest Generation,
Inc. 401(k) Savings Plan, the Dynegy Midwest Generation, Inc. 401(k) Savings
Plan for Employees Covered Under a Collective Bargaining Agreement, the Extant,
Inc. 401(k) Plan, and the Dynegy Northeast Generation, Inc. Savings Incentive
Plan (each such plan to be referred to individually as “Plan” and collectively
as “Participating Plans”) each for the exclusive benefit of certain of its
Employees; and”.



--------------------------------------------------------------------------------

II.

Except as modified herein, the Master Trust shall remain in full force and
effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 2 to the
Master Trust to be executed this 29 day of September 2004, to be effective as of
the Closing Date.

 

DYNEGY INC. By:  

/s/ J. Kevin Blodgett

  J. Kevin Blodgett Title:   Sr. Vice President, Human Resources

 

2